DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/29/2021, with respect to claims 39–54, 56, 58–66, and 69–72 have been fully considered and are persuasive in light of the amendment dated 6/29/2021.  Accordingly, the previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 39–54, 56, 58–66, and 69–72 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the claimed structure or filament comprising a continuous length fiber including an interior functional domain and at least two electrical conductors in electrical contact with a functional domain material, wherein the functional domain is encapsulated by a cladding material, which is turn circumferentially surrounded by a fusion domain comprising a polymer with a glass transition temperature of at least 50oC less than the cladding material, and the fusion domain having a 3D-print critical temperature above which polymer chains of the polymer fusion domain material interdiffuse, such that the critical temperature is less than the cladding glass transition temperature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786